FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks and Arguments filed on 03/29/2022 is acknowledged.
Claims 1-3, 5-8, 10-13, 15-17, 21 and 22 are examined.
Claim Listing
There are two claims numbered 1 and claim 20 is missing.  Appropriate correction is required.  Application is examined based on the previous claim listing,
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maghon (5,062,792).
In re Claim 1:  Maghon teaches a nozzle (16) comprising: 
an outer gas flow path (annotated, 4 for air LH) defined radially inward from an outer nozzle shell (annotated, see figure), wherein the outer gas flow path is a non-swirling gas flow path (the upstream section, annotated.  The outer gas flow path having an upstream non-swirling section and a downstream swirling section);
an inner gas flow path (annotated, 3 for air LP) radially inward (see figure) from the outer gas flow path; 
a liquid flow path (annotated, 12 for oil OH) defined radially between the inner gas flow path and the outer gas flow path (see figure); and 

    PNG
    media_image1.png
    756
    644
    media_image1.png
    Greyscale

a core conduit (annotated) defined radially inward from the inner gas flow path; and
an outer housing gas flow path (annotated) defined radially outward from the outer nozzle shell (see figure), wherein the core conduit and the outer housing gas flow path are in fluid communication with a common first gas source (core conduit in contact with air at the point annotated, reading on limitation “fluid communication”, see annotated figure), wherein the non-swirling outer gas flow path extends downstream to an outlet of the nozzle (see annotated figure above.  Applicant failed to claim where the outlet is located).
In re Claim 2:  Maghon teaches the invention as claimed and as discussed for Claim 1, above.  Maghon further teaches wherein the core conduit is coaxial (see figure) with the outer gas flow path and the inner gas flow path. 
In re Claim 3:  Maghon teaches the invention as claimed and as discussed for Claim 1, above.  Maghon further teaches wherein the core conduit is defined within a core nozzle shell (see figure). 
In re Claim 5:  Maghon teaches the invention as claimed and as discussed for Claim 1, above.  Maghon further teaches wherein the inner gas flow path and the outer gas flow path are in fluid communication with a second gas source (the inner gas flow path and the outer gas flow path are in fluid communicates with Gp at the downstream end) different from the first gas source. 
In re Claim 6:  Maghon teaches the invention as claimed and as discussed for Claim 1, above.  Maghon further teaches wherein the liquid flow path is defined between an inner diameter liquid distributor (annotated) and an outer diameter liquid distributor (annotated). 
In re Claim 7:  Maghon teaches the invention as claimed and as discussed for Claim 1, above.  Maghon further teaches wherein the inner gas flow path is defined between an inner heat shield (annotated) and a core nozzle shell (see figure). 
In re Claim 8:  Maghon teaches the invention as claimed and as discussed for Claim 1, above.  Maghon further teaches wherein the outer gas flow path is defined between (see figure) the outer nozzle shell (annotated) and an outer heat shield (annotated). 
In re Claim 10:  Maghon teaches an injector assembly comprising: 
an outer housing (1 from patent 4,701,124 incorporated by reference, col. 1 ll. 23-26); 
a nozzle (16) positioned within the outer housing, the nozzle including: 
an outer gas flow path (annotated, 4 for air LH), wherein the outer gas flow path is a non-swirling gas flow path (the upstream section, annotated.  The outer gas flow path having an upstream non-swirling section and a downstream swirling section); 
an inner gas flow path (annotated, 3 for air LP) radially inward (see figure) from the outer gas flow path; 
a liquid flow path (annotated, 12 for oil OH) defined radially between the inner gas flow path and the outer gas flow path (see figure); and 
a core conduit (annotated) defined radially inward from the inner gas flow path; and 


    PNG
    media_image2.png
    576
    535
    media_image2.png
    Greyscale

an outer housing gas flow path defined radially outward from the nozzle between an inner surface of the outer housing and an outer surface of the nozzle (annotated outer nozzle shell), wherein the core conduit and the outer housing gas flow path are in fluid communication with a common first gas source (core conduit in contact with air at the point annotated, reading on limitation “fluid communication”, see annotated figure), wherein the non-swirling outer gas flow path extends downstream to an outlet of the nozzle (see annotated figure above.  Applicant failed to claim where the outlet is located).
In re Claim 11:  Maghon teaches the invention as claimed and as discussed for Claim 10, above.  Maghon further teaches a gas manifold (for air) in fluid communication with at least one of the inner gas flow path or the outer gas flow path of the nozzle. 
In re Claim 12:  Maghon teaches the invention as claimed and as discussed for Claim 10, above.  Maghon further teaches at least one strut (inherently present to connect the combustor to the housing) operatively connecting the nozzle to the outer housing. 
In re Claim 13:  Maghon teaches the invention as claimed and as discussed for Claim 10, above.  Maghon further teaches wherein the core conduit is coaxial with the outer gas flow path, the inner gas flow path and the outer housing gas flow path (see Fig. 1 of 4,701,124). 
In re Claim 15:  Maghon teaches the invention as claimed and as discussed for Claim 10, above.  Maghon further teaches wherein the inner gas flow path and the outer gas flow path are in fluid communication with a second gas source (the inner gas flow path and the outer gas flow path are in fluid communicates with Gp at the downstream end) different from the first gas source. 
In re Claim 16:  Maghon teaches the invention as claimed and as discussed for Claim 10, above.  Maghon further teaches wherein a mixing zone defined downstream from an outlet of the nozzle has an air-to-liquid ratio of 400 to 1 (since most of the liquid is evaporated). 
In re Claim 17:  Maghon teaches the invention as claimed and as discussed for Claim 10, above.  Maghon further teaches wherein a pressure drop across at least one of the core conduit or the outer housing gas flow path (from the outer housing gas flow path) from a first position upstream from the nozzle to a second position downstream from the nozzle is 3 inches of water pressure or less (since outer housing flow path contains air, the pressure drop is only across the combustor wall).
Claims 1-3, 5-8, 10-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al (US 2016/0265778; IDS ref).
In re Claim 1:  Patel teaches a nozzle (10) comprising: 
an outer gas flow path (having 86) defined radially inward from an outer nozzle shell (80), wherein the outer gas flow path is a non-swirling gas flow path (the upstream of 86.  The outer gas flow path having upstream of 86 a non-swirling section and downstream of 86 a swirling section); 
an inner gas flow path (having 78) radially inward (see Figs. 1 and 2) from the outer gas flow path; 
a liquid flow path (70) defined radially between the inner gas flow path and the outer gas flow path (see Figs. 1 and 2); and 
a core conduit (having 52) defined radially inward (see Fig. 1) from the inner gas flow path; and
an outer housing gas flow path (from 96 to radially outward of 100 through orifice 98) defined radially outward from the outer nozzle shell (80), wherein the core conduit and the outer housing gas flow path are in fluid communication with a common first gas source (fuel 12).
In re Claim 2:  Patel teaches the invention as claimed and as discussed for Claim 1, above.  Patel further teaches wherein the core conduit is coaxial with (see Fig. 1) the outer gas flow path and the inner gas flow path. 
In re Claim 3:  Patel teaches the invention as claimed and as discussed for Claim 1, above.  Patel further teaches wherein the core conduit is defined within a core nozzle shell (40). 
In re Claim 5:  Patel teaches the invention as claimed and as discussed for Claim 1, above.  Patel further teaches wherein the inner gas flow path and the outer gas flow path are in fluid communication with a second gas source (air) different from the first gas source. 
In re Claim 6:  Patel teaches the invention as claimed and as discussed for Claim 1, above.  Patel further teaches wherein the liquid flow path is defined between an inner diameter liquid distributor (56/72) and an outer diameter liquid distributor (64/60). 
In re Claim 7:  Patel teaches the invention as claimed and as discussed for Claim 1, above.  Patel further teaches wherein the inner gas flow path is defined between an inner heat shield (56) and a core nozzle shell (40). 
In re Claim 8:  Patel teaches the invention as claimed and as discussed for Claim 1, above.  Patel further teaches wherein the outer gas flow path is defined between an outer nozzle shell (80) and the outer heat shield (64). 
In re Claim 10:  Patel teaches an injector assembly (10) comprising: 
an outer housing (100); 
a nozzle (10) positioned within the outer housing (see Fig. 1), the nozzle including: 
an outer gas flow path (having 86), wherein the outer gas flow path is a non-swirling gas flow path (the upstream of 86.  The outer gas flow path having upstream of 86 a non-swirling section and downstream of 86 a swirling section); 
an inner gas flow path (having 78) radially inward (see Figs. 1 and 2) from the outer gas flow path; 
a liquid flow path (70) defined radially between the inner gas flow path and the outer gas flow path (see Figs. 1 and 2); and 
a core conduit (having 52) defined radially inward (see Fig. 1) from the inner gas flow path; and 
an outer housing gas flow path (from 96 to radially outward of 100 through orifice 98) defined radially outward from the nozzle between an inner surface of the outer housing and an outer surface of the nozzle (see Fig. 1), wherein the core conduit and the outer housing gas flow path are in fluid communication with a common first gas source (fuel 12). 
In re Claim 11:  Patel teaches the invention as claimed and as discussed for Claim 10, above.  Patel further teaches wherein a gas manifold (for compressed air) in fluid communication with at least one of the inner gas flow path or the outer gas flow path of the nozzle. 
In re Claim 12:  Patel teaches the invention as claimed and as discussed for Claim 10, above.  Patel further teaches at least one strut (34) operatively connecting the nozzle to the outer housing. 
In re Claim 13:  Patel teaches the invention as claimed and as discussed for Claim 10, above.  Patel further teaches wherein the core conduit is coaxial with the outer gas flow path, the inner gas flow path and the outer housing gas flow path (see Fig. 1). 
In re Claim 15:  Patel teaches the invention as claimed and as discussed for Claim 10, above.  Patel further teaches wherein the inner gas flow path and the outer gas flow path are in fluid communication with a second gas source (air) different from the first gas source. 
In re Claim 16:  Patel teaches the invention as claimed and as discussed for Claim 10, above.  Patel further teaches wherein a mixing zone defined downstream from an outlet of the nozzle has an air-to-liquid ratio of 400 to 1 (since most of the liquid is evaporated). 
In re Claim 17:  Patel teaches the invention as claimed and as discussed for Claim 10, above.  Patel further teaches wherein a pressure drop across at least one of the core conduit or the outer housing gas flow path from a first position upstream from the nozzle to a second position downstream from the nozzle is 3 inches of water pressure or less (since outer housing flow path contains air, the pressure drop is only across the combustor wall).
Claims 1-3, 6-8, 10-13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tentorio et al (US 2019/0170355, foreign priority 12/04/2017).
In re Claim 1:  Tentorio teaches a nozzle (44) comprising: 
an outer gas flow path (having 104) defined radially inward from an outer nozzle shell (98), wherein the outer gas flow path is a non-swirling gas flow path (the upstream of 104.  The outer gas flow path having upstream of 104 a non-swirling section and downstream of 104 a swirling section); 
an inner gas flow path (having 100) radially inward from the outer gas flow path (see Fig. 3); 
a liquid flow path (70/70b) defined radially between the inner gas flow path and the outer gas flow path (see Fig. 3); and 
a core conduit (76) defined radially inward from the inner gas flow path (see Fig. 3); and
an outer housing gas flow path (between 40 and 34) defined radially outward from the outer nozzle shell (see Fig. 2), wherein the core conduit and the outer housing gas flow path are in fluid communication with a common first gas source (air, compressed air flows through 81 in 76 and the gap between 34 and 40).
In re Claim 2:  Tentorio teaches the invention as claimed and as discussed for Claim 1, above.  Tentorio further teaches wherein the core conduit is coaxial with (see Fig. 3) the outer gas flow path and the inner gas flow path. 
In re Claim 3:  T Tentorio teaches the invention as claimed and as discussed for Claim 1, above.  Tentorio further teaches wherein the core conduit is defined within a core nozzle shell (92). 
In re Claim 6:  Tentorio teaches the invention as claimed and as discussed for Claim 1, above.  Tentorio further teaches wherein the liquid flow path is defined between an inner diameter liquid distributor (106) and an outer diameter liquid distributor (96). 
In re Claim 7:  Tentorio teaches the invention as claimed and as discussed for Claim 1, above.  Tentorio further teaches wherein the inner gas flow path is defined between an inner heat shield (102) and a core nozzle shell (92). 
In re Claim 8:  Tentorio teaches the invention as claimed and as discussed for Claim 1, above.  Tentorio further teaches wherein the outer gas flow path is defined between the outer nozzle shell (98) and an outer heat shield (96). 
In re Claim 10:  Tentorio teaches an injector assembly (44) comprising: 
an outer housing (40); 
a nozzle (44) positioned within the outer housing (see Fig. 2), the nozzle including: 
an outer gas flow path (having 104), wherein the outer gas flow path is a non-swirling gas flow path (the upstream of 104.  The outer gas flow path having upstream of 104 a non-swirling section and downstream of 104 a swirling section); 
an inner gas flow path (having 100) radially inward from the outer gas flow path (see Fig. 3); 
a liquid flow path (70/70b) defined radially between the inner gas flow path and the outer gas flow path (see Fig. 3); and 
a core conduit (76) defined radially inward from the inner gas flow path (see Fig. 3); and 
an outer housing gas flow path (between 40 and 34) defined radially outward from the nozzle between an inner surface of the outer housing and an outer surface of the nozzle (see Fig. 2), wherein the core conduit and the outer housing gas flow path are in fluid communication with a common first gas source (air, compressed air flows through 81 in 76 and the gap between 34 and 40). 
In re Claim 11:  Tentorio teaches the invention as claimed and as discussed for Claim 10, above.  Tentorio further teaches a gas manifold (air) in fluid communication with at least one of the inner gas flow path or the outer gas flow path of the nozzle. 
In re Claim 12:  Tentorio teaches the invention as claimed and as discussed for Claim 10, above.  Tentorio further teaches at least one strut operatively connecting the nozzle to the outer housing (36 via 34). 
In re Claim 13:  Tentorio teaches the invention as claimed and as discussed for Claim 10, above.  Tentorio further teaches herein the core conduit is coaxial with (see Fig. 3) the outer gas flow path, the inner gas flow path and the outer housing gas flow path. 
In re Claim 16:  Tentorio teaches the invention as claimed and as discussed for Claim 10, above.  Tentorio further teaches wherein a mixing zone defined downstream from an outlet of the nozzle has an air-to-liquid ratio of 400 to 1 (since most of the liquid is evaporated).
In re Claim 17:  Tentorio teaches the invention as claimed and as discussed for Claim 10, above.  Tentorio further teaches wherein a pressure drop across at least one of the core conduit or the outer housing gas flow path from a first position upstream from the nozzle to a second position downstream from the nozzle is 3 inches of water pressure or less (since outer housing flow path contains air, the pressure drop is only across the combustor wall).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maghon or Patel or Tentorio in view of Borchert et al (10,094,566).  Maghon or Patel or Tentorio teach the invention as claimed and as discussed for Claims 1 and 10, above with the exception of limitation taught by Borchert: 
wherein the nozzle is configured and adapted to be positioned within a duct (combustor casing) for receiving recirculating vitiated air (mixture of 110/66 and air, Fig. 3 col. 19 ll. 1-10); from an upstream portion (compressor exit) of the duct into the core conduit and the outer housing gas flow path.
	It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include exhaust gas into the air compressor in order to reduce emissions and increase CO2 concentration as taught by Borchert, col. 4 ll. 2-13.
.Response to Arguments
Applicant's arguments with respect to claims 1 and 10 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARUN GOYAL/             Primary Examiner, Art Unit 3741